Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 1 of 15 PageID: 719




Not for Publication

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


ACROCORE EXTERIOR
MOULDINGS, LLC,

                             Plaintiff,            Civil Action No. 2:19-cv-22238 (ES)
                                                                  (MAH)
               v.
                                                                OPINION
DRYVIT SYSTEMS, INC., et al.

                             Defendants.



MCNULTY, DISTRICT JUDGE

         Before the Court is the motion of the defendants, Dryvit Systems, Inc.

and RPM International, Inc., for partial dismissal of the complaint filed by

plaintiff Acrocore Exterior Mouldings, LLC. (DE 12). 1 The Court’s jurisdiction is

based on diversity of state citizenship, pursuant to 28 U.S.C. § 1332(a). 2

Having considered the parties’ submissions, I decide this matter without oral


1   Citations to the record will be abbreviated as follows:
         Complaint = Acrocore’s complaint, DE 1
         Mov. Br. = Defendants’ brief in support of their motion to dismiss, DE 12-1
         Opp. Br. = Acrocore’s brief in opposition to Defendants’ motion, DE 17
         Reply Br = Defendants’ reply in support of their motion to dismiss, DE 21
         Agreement = Parties’ agreement (including addendums) at issue in this lawsuit,
         attached as Exhibit A to the Complaint, DE 1-1
2      In response to a query from chambers, plaintiff’s counsel represented that the
members of Acrocore Exterior Mouldings, LLC, are citizens of New Jersey. (DE 49);
see GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018)
(holding that “a limited liability company is a citizen of all the states of its members”). I
will therefore deem complete diversity, a jurisdictional prerequisite, to have been
adequately alleged. If contested, that issue may of course be explored in discovery.
                                               1
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 2 of 15 PageID: 720




argument. See Fed. R. Civ. P. 78(b). As set forth below, Defendants’ motion for

partial dismissal is GRANTED.

I.    BACKGROUND

      Plaintiff Acrocore, a New Jersey Limited Liability Company, is a moulding

manufacturer with its principal place of business in Clifton, New Jersey. (Id. ¶¶

5 & 23). Defendant RPM is a Delaware corporation headquartered in Ohio,

which “owns subsidiaries that manufacture and market high-performance

coatings, sealants and specialty chemicals.” (Complaint ¶ 25). Defendant

Dryvit, a Rhode Island corporation headquartered in West Warwick, Rhode

Island, is one of RPM’s subsidiaries specializing in manufacturing exterior

cladding systems. (Id. ¶ 24).

      On May 1, 2016, Acrocore and Dryvit entered into a four-year agreement

whereby Acrocore would purchase certain products (shape admixture, shape

extender, and shape mesh (the “Products”)) from Dryvit and then use the

Products to manufacture mouldings. (Id. ¶¶ 5 & 42–43). The manufactured

mouldings were then sold through Dryvit’s exclusive distribution network

under the brand name “Dryvit Shapes by Acrocore.” (Id. ¶¶ 9 & 43). The

mouldings were then integrated into Dryvit’s “Outsulation Systems” 3 and

installed on residential and commercial buildings. (Id. ¶ 7). Acrocore and Dryvit

signed two addendums which extended the Agreement to 2024. (Id. ¶ 6;

Agreement at 16–17 (ECF Pagination)).


3     “[A]n Outsulation System includes [m]ouldings, adhesive continuous insulation,
shape mesh embedded in a base coat, and finish, all of which are installed
sequentially on the exterior of commercial and residential buildings.” (Complaint ¶ 8).

                                           2
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 3 of 15 PageID: 721




      Acrocore alleges that before entering into the Agreement, Dryvit assured

it that the Products would conform to Dryvit’s published data sheets, which

referenced compliance with certain standards set by the National Fire

Protection Association (“NFPA”) and the American Society for Testing and

Materials (“ASTM”). (Id. ¶¶ 12 & 33–36). In addition to these pre-Agreement

assurances, the Agreement itself provides that “the Products will conform in all

material aspects to Dryvit’s published data sheets for the Products with respect

to . . . testing.” (Id. ¶ 46 (quoting the Agreement ¶ 17)). As Acrocore alleges,

compliance with certain NFPA and ASTM standards is required by building

codes throughout the United States. (Id. ¶ 13).

      Acrocore eventually learned that, despite the pre-Agreement assurances

and the Agreement’s terms, Dryvit had changed the Products’ composition,

resulting in mouldings and Outsulation Systems that were not compliant with

NFPA and ASTM standards. (Id. ¶¶ 17–18). In particular, Acrocore alleges on

information and belief that, at some point before the parties reached the

Agreement, Dryvit changed its supplier of the polymer additives in the Products

to reduce costs and increase profits. Despite this change, Dryvit did not

perform additional, required NFPA and ASTM testing. (Id. ¶¶ 17–18).

      On October 30, 2019, Dryvit informed Acrocore that the published data

sheets were false and that the Outsulation Systems and integrated mouldings

were not in fact compliant with the requisite NFPA and ATSM standards. (Id.

¶ 15). In November 2019, Dryvit informed Acrocore that because the Products

failed to meet the agreed-upon standards, Dryvit was “unable and unwilling to


                                         3
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 4 of 15 PageID: 722




sell” products that would allow Acrocore to manufacture and sell code-

compliant mouldings. (Id. ¶ 67). An officer of an RPM subsidiary allegedly took

the position that the contract was therefore “voided.” (Id. ¶ 20).

      Acrocore initiated this lawsuit, asserting a breach of contract claim

against both Dryvit and RPM (Count I), a claim for breach of the implied

covenant of good faith and fair dealing against Dryvit (Count II), and a fraud

claim against Dryvit. (Count III). (Complaint ¶¶ 92–120). Defendants seek to

dismiss the breach of contract claim as against RPM only, and the fraud claim

against Dryvit. The motion is brought pursuant to Federal Rules of Civil

Procedure 12(b)(6) and 9(b), but because I conclude that dismissal of the fraud

claim is warranted as a matter of law under ordinary Rule 12(b)(6) standards, I

do not separately discuss the heightened pleading standards for fraud claims

under Rule 9(b).

II.   LEGAL STANDARDS

      A.     Federal Rule of Civil Procedure 12(b)(6)

      To withstand a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.


                                         4
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 5 of 15 PageID: 723




       “When reviewing a motion to dismiss, all allegations in the complaint

must be accepted as true, and the plaintiff must be given the benefit of every

favorable inference to be drawn therefrom.” Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011) (internal quotation marks omitted). The Court is not

required to accept as true “legal conclusions,” and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Iqbal, 556 U.S. at 678. Finally, “[i]n deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic

documents if the complainant’s claims are based upon these

documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III.   DISCUSSION

       The Court analyzes the parties’ disputes under New Jersey law pursuant

to the Agreement’s choice of law provision. (Complaint ¶ 31; Mov. Br. at 4).

       A.    Breach of Contract

       Defendants argue that Count I, the breach of contract claim, must be

dismissed insofar as it is asserted against RPM because RPM was not a party

to the Agreement between Dryvit and Acrocore. (Mov. Br. at 1 & 3–6). Plaintiff

does not dispute that RPM was not a signatory to the Agreement, and that the

Agreement states that it “benefits solely the parties to this Agreement and their

respective permitted successors.” (Opp. Br. at 2; Agreement ¶ 29). Plaintiff

nevertheless argues that RPM, as a parent corporation and pursuant to general




                                          5
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 6 of 15 PageID: 724




agency principles, can be held liable for Dryvit’s breach of contract. (Opp. Br. at

2 & 17–20).

      To assert a breach of contract claim under New Jersey law, a Plaintiff

must allege three elements: (i) a valid contract between the parties; (ii) breach

of that contract; and (iii) damages resulting from that breach. Roper &

Twardowsky, LLC v. Snyder, No. 13-3945, 2014 WL 3012930, at *6. (D.N.J.

June 30, 2014). “A parent company is not normally liable for the contractual

obligations of its subsidiary.” Westdale Const., Ltd v. Liberty State Fin. Holdings

Corp., No. 09-2973, 2010 WL 1380380, at *5 (D.N.J. Apr. 1, 2010).

      Nevertheless, Acrocore argues that RPM can be held liable for Dryvit’s

acts as RPM’s agent, irrespective of corporate veil-piercing. The cases Acrocore

cites for this proposition cite general principles of agency law, or the law of

states other than New Jersey. See Phoenix Canada Oil Co. Ltd. v. Texaco, 842

F.2d 1466 at 1477 (3d Cir. 1988) (citing to the Restatement (Second) of Agency

in a case where the underlying contract dispute hinged on application of

Delaware law); Expediters Int’ l of Wash., Inc. v. Direct Line Cargo Mgmt. Servs.,

Inc., 995 F. Supp. 468, 481 (D.N.J. 1998) (analyzing agency in connection with

a claim under the Restatement (Third) of Competition, not a contract claim

under New Jersey law); Graco, Inc. v. PMC Glob., Inc., No. 08-1304, 2009 WL

904010, at *12 (D.N.J. Mar. 31, 2009) (relying on Phoenix and Expediters);

Automated Salvage Transp., Inc. v. NV Koninklijke KNP BT, 106 F. Supp. 2d

606, 626 (D.N.J. 1999) (citing to Phoenix and explaining that in the Third




                                         6
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 7 of 15 PageID: 725




Circuit, a parent corporation can be held liable without piercing the corporate

veil). 4

           The status of the doctrine of agency-based liability of a parent

corporation is somewhat less clear under New Jersey law. 5 Still, it has been

embraced by the intermediate appellate courts, based on the same general

agency-law principles cited above. See Alfano v. BDO Seidman, LLP, 925 A.2d

22, 27 (N.J. Sup. Ct. App. Div. 2007) (citing Phoenix and stating that “[w]hen

one corporation acts as the agent of a disclosed principal corporation, the latter

corporation may be liable on contracts made by the agent”); Med. Transcription

Billing, Corp. v. Randolph Pain Relief & Wellness Ctr., PC, No. A-4673-17T2,

2019 WL 1785321, at *6 (N.J. Super. Ct. App. Div. Apr. 23, 2019) (recognizing

that in New Jersey a parent corporation may be liable for a subsidiary’s

obligations where the subsidiary acts as the agent of the disclosed parent). I

therefore would not rule out this theory as a matter of law at the pleading

stage.

           I am still required, however, to determine whether the complaint

plausibly alleges facts to support that agency theory. Even assuming New



4       Plaintiff cites to two other cases which discuss the substance of New Jersey
agency principles, but in different contexts. (Opp. Br. at 17 (citing Seltzer v. I.C. Optics,
Ltd., 339 F. Supp. 2d 601, 609 (D.N.J. 2004) (analyzing personal jurisdiction over a
parent company) and Sears Mortgage Corp. v. Rose, 634 A.2d 74, 79 (N.J. 1993)
(analyzing the relationship between a closing attorney retained by a purchaser and the
title-insurance company))).
5      Acrocore and the Defendants debate the sufficiency of allegations to pierce the
corporate veil. (Opp. Br. at 19). That is not, however, the theory asserted by Acrocore,
which relies on the agency theory described supra to impose liability on RPM for
Dryvit’s breach of contract.

                                              7
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 8 of 15 PageID: 726




Jersey applies the agency principles cited by Acrocore, Acrocore’s allegations do

not suffice. It is true that we are not in the arena of veil-piercing; agency

principles do not require Acrocore to prove that the principal, here RPM,

“total[ly] dominat[es]” the subsidiary to hold the parent liable for the

subsidiary’s breaches. Graco, 2009 WL 904010, at *12 (quoting Expediters Int’ l

of Wash., 995 F. Supp. at 481). It is likewise true that whether a business

relationship rises to an agency relationship is generally a question of fact.

Intrepid Ins. Co. v. Paul Miller Auto, Inc., No. 11-6267, 2015 WL 519187, at *3

(D.N.J. Feb. 9, 2015). Nevertheless, Acrocore is not absolved of its

Twombly/Iqbal obligation to plausibly and factually allege agency. Specifically,

Acrocore must sufficiently plead not only an arrangement “between the two

corporations so that one acts on behalf of the other and within usual agency

principles, but the arrangement must be relevant to the plaintiff's claim of

wrongdoing.” Graco, 2009 WL 904010, at *12 (quoting Phoenix Canada Oil, 842

F.2d at 1477).

      In the Complaint, Acrocore does not sufficiently allege that Dryvit was

acting as RPM’s agent when it entered into the Agreement. Indeed, the majority

of the allegations about the Agreement and the breach of the Agreement involve

only Dryvit. (See, e.g., Complaint ¶¶ 5, 9, 12–15, 17, 19–21, 33–46, 56–57, 67

& 74). What Acrocore does allege is that RPM was the “moving force”

throughout the performance of the agreement and the alleged breaches.

(Complaint ¶¶ 4 & 104). Those moving-force allegations are summarized in

paragraphs 63 to 66 of the Complaint. Plaintiff alleges (i) that many of the


                                         8
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 9 of 15 PageID: 727




emails sent during the negotiations included a message that the email was “the

property of Dryvit/RPM [ ] or one of its operating companies” (id. ¶ 63); (ii) on

June 2, 2017, the vice president of corporate development for RPM emailed

Dryvit’s CEO stating that “both of [Acrocore’s] products -- the starter board and

shapes -- could be big winners for us” (id. ¶ 64 (alteration in original)); (iii)

during the negotiations of the second addendum to the Agreement, Acrocore

learned that Dryvit could not “negotiate and finalize” the second addendum

without RPM’s approval, pursuant to RPM’s instituted policy surrounding

contract review, which required RPM attorneys to sign off on the addendum (id.

¶ 65); and (iv) an executive for another non-party subsidiary of RPM obeyed

RPM’s directives concerning Dryvit’s performance under the agreement and

made the statement that “the Agreement is voided” (id. ¶¶ 66–70 & 79–80).

      While these allegations may speak generally as to the relationship

between RPM and Dryvit, they do not plausibly allege an agency relationship in

connection with the Agreement. They appear to set forth fairly typical

coordination among entities in the same corporate family; unless more were

required, the principle of separate incorporation would be eroded. The

allegation that comes closest to describing any sort of agency relationship is

discussed in paragraph 65 of the Complaint. At best, however, this allegation

speaks to a general contract review policy of RPM; it does not suggest an

agency relationship in connection with this Agreement. 6


6     Moreover, the “moving force” allegations fall short of those that other courts
have deemed sufficient under Phoenix. See e.g., Graco, 2009 WL 904010, at *12
(denying motion to dismiss based on allegations of, inter alia, an overall scheme in
                                           9
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 10 of 15 PageID: 728




       All of the foregoing, moreover, fails to account for the bedrock principle

 that the parties are masters of their agreement and could contract for a

 contrary result. This Agreement specifically provides that it “benefits solely the

 parties to this Agreement and their respective permitted successors.”

 (Agreement ¶ 29).

       Based on the foregoing, I conclude that Acrocore has not adequately

 alleged an agency relationship between RPM and Dryvit in connection with the

 Agreement. Accordingly, the motion to dismiss Count I against RPM is

 GRANTED without prejudice.

       B.     Fraudulent Inducement

       Defendants argue that the fraudulent inducement claim against Dryvit

 should be dismissed because, inter alia, the Agreement contains an integration

 clause which supersedes any prior representations. (Mov. Br. at 1). Acrocore

 responds that “an integration clause only defeats a claim for fraudulent

 inducement where the alleged misrepresentations contradict, vary, or alter the

 terms of the written contract”; because the alleged pre-Agreement

 misrepresentations here are consistent with the Agreement, says Acrocore, the



 which the related defendants worked closely with one another to accomplish a
 common goal); Pullman v. Alpha Media Pub., Inc., No. 12-1924, 2013 WL 1290409, at
 *20 (S.D.N.Y. Jan. 11, 2013) (analyzing allegations that the parent had ultimate
 control over subsidiary, there were overlapping business identities, common officers
 and principal place of business, and key agreements executed by parent company
 partners); Fuller v. Midland Credit Mgmt. Inc., No. 11-5111, 2014 WL 883757, at *7
 (N.D. Ill. Mar. 6, 2014) (concluding that claims survived a motion to dismiss based on
 allegations of, inter alia, overlapping officers and directors, common principal place of
 business, and that the corporate form existed to insulate parent from liability). Such
 cases must be read with care, however; I do not read them as holding that such facts
 constitute some minimum threshold.

                                             10
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 11 of 15 PageID: 729




 claim survives. (Opp. Br. at 8 & 14). The issue is not whether there is a cause

 of action at all; rather, it is a question of drawing a line between claims of

 fraudulent inducement and claims of breach of contract.

       In general, where a contract contains an integration clause, the parol

 evidence rule bars the introduction of evidence of extrinsic negotiations or

 agreements to supplement or vary its terms. There is an exception, however, for

 evidence of fraud in the inducement; such evidence is not offered to add or

 change contract terms but to void the contract altogether. See Ocean Cape

 Hotel Corp. v. Masefield Corp., 164 A.2d 607, 611 (N.J. Super. Ct. App. Div.

 1960) (“[P]arol proof of fraud in the inducement is not considered as either

 additional or substitutionary but rather as indicating that the instrument is, by

 reason of the fraud, void or voidable.”); Walid v. Yolanda for Irene Couture, Inc.,

 40 A.3d 85, 94 (N.J. Super. Ct. App. Div. 2012) (noting that “extrinsic evidence

 to prove fraud in the inducement is a well-recognized exception to the parol

 evidence rule”). The alleged fraud, however, must concern a matter not

 addressed in the agreement; in other words, the subject of the

 misrepresentation must be extraneous to the agreement. See Travelodge

 Hotels, Inc. v. Honeysuckle Enters., Inc., 357 F. Supp. 2d 788, 795 (D.N.J.

 2005) (citing Filmlife, Inc. v. Mal “Z” Ena, Inc., 598 A.2d 1234, 1236 (N.J. Super.

 Ct. App. Div. 1991)). Where, by contrast, misrepresentations made during the

 course of negotiations are addressed by the terms of the contract, the claim

 becomes one for breach of contract, not fraudulent inducement. In such a case,




                                          11
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 12 of 15 PageID: 730




 the integration clause will bar the claim. RNC Systems, Inc. v. Modem Tech.

 Grp., Inc., 861 F. Supp. 2d 436, 454 (D.N.J. 2012).

       Here, the integration clause reads as follows:

             This Agreement and all related schedules constitutes the sole
             and entire agreement of the parties with respect to the subject
             matter contained herein and therein, and supersedes all prior
             and    contemporaneous       understandings,      agreements,
             representations and warranties, both written and oral, with
             respect to such subject matter.

 (Agreement ¶ 22). Acrocore alleges that Dryvit fraudulently induced it to enter

 into the Agreement by falsely representing that the Products, the mouldings,

 and the Outsulation Systems into which the Products were integrated were

 code-compliant (as provided in Dyrvit’s published data sheets). (Complaint ¶

 115). In the Agreement itself, Dryvit “warrants that the Products will conform

 in all material aspects to Dryvit’s published data sheets for the Products with

 respect to . . . testing.” (Agreement ¶ 17). Because the Agreement itself

 discusses conformance with Dryvit’s data sheets, Defendants argue that the

 integration clause bars the fraudulent inducement claim.

       Acrocore tries to save its fraudulent inducement claim by arguing that

 Defendants, as well as other judges within this district, have misinterpreted

 New Jersey case law. Specifically, Acrocore argues that under New Jersey law,

 “a plaintiff may bring a claim for fraudulent inducement, even in the face of an

 integration clause, so long as the alleged pre-contractual misrepresentations

 are not directly contradicted by the terms of the written contract.” (Opp. Br. at

 11 (emphasis added)). And because the pre-Agreement misrepresentations here

 do not “alter[] or var[y] the express terms of the Agreement, the fraudulent

                                         12
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 13 of 15 PageID: 731




 inducement claim must stand alongside the breach of contract claims.” (Id. at

 14). In other words, according to Acrocore, the relevant inquiry is not only

 whether the subject matter of the alleged misrepresentations is addressed, but

 whether the misrepresentations contradict the relevant provisions of the

 contract.

       It does not appear that the Supreme Court of New Jersey has addressed

 this issue specifically. Acrocore argues that relevant state appellate and trial

 court decisions do not sweep as broadly as Defendants claim—i.e., that they do

 not hold that an integration clause bars fraudulent inducement claims where

 the misrepresentations are merely related to the subject matter of a contract.

 (Opp. Br. at 8–13). But neither, as Defendants point out, do those cases

 expressly require that a pre-contractual representation directly contradict the

 terms of an integrated contract, as Acrocore claims. (Reply Br. at 8).

       The District of New Jersey has approached the issue as Defendants do,

 looking to whether the subject of the pre-contractual misrepresentations is

 addressed within the contract. See e.g., Turbulent Diffusion Tech. Inc. v. Amec

 Foster Wheeler N. Am. Corp., No. 15-7105, 2017 WL 1752951, at *7 (D.N.J. May

 4, 2017) (dismissing fraudulent inducement claim where “all of the alleged

 misrepresentations concern[ed] the same subject matter, [defendant’s] ability to

 meet [a] code requirement”); Joseph McSweeney Enterprises, LLC v. Mister

 Softee Sales & Mfg., LLC, No. 12-06332, 2013 WL 4588569, at *4 (D.N.J. Aug.

 28, 2013); RNC Systems, 861 F. Supp. 2d at 455; Montclair State Univ. v. Oracle

 USA, Inc., No. 11-2867, 2012 WL 3647427, at *10 (D.N.J. Aug. 23, 2011). I find


                                         13
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 14 of 15 PageID: 732




 this line of cases persuasive. 7

        As a line of demarcation between its fraudulent inducement claim and its

 breach of contract claim, Acrocore suggests the following distinction: The pre-

 Agreement statements pertain to past facts about what Dryvit claimed to have

 done, whereas the Agreement only speaks to Dryvit’s promise that the products

 “will conform” to the data sheets. (See Opp. Br. at 5). The integration clause,

 however, provides that the Agreement “supersedes all prior . . . representations

 and warranties.” And those prior representations concern the conformity of the

 goods; they are truly pertinent only insofar as they bear on Dryvit’s ability and

 intent to perform under the contract. Applying the “subject matter” test

 embraced by this District’s cases, I will dismiss the fraudulent inducement

 claim and confine Acrocore to its contractual remedies. 8

        Accordingly, Defendants’ motion to dismiss Count III, the fraudulent

 inducement claim, is GRANTED. 9




 7      Such an interpretation is also consonant with the principle that the federal
 courts should be wary of hijacking the interpretation of state law, bringing it into
 areas where the state itself has not gone. See generally Werwinski v. Ford Motor Co.,
 286 F.3d 661, 680 (3d Cir. 2002) (explaining that federal courts should “opt for the
 interpretation that restricts liability, rather than expands it” until the state’s highest
 court decides differently).
 8      Even taken on its own terms, Acrocore’s argument that the pre-contract
 representations do not alter or vary the Agreement is unconvincing. In the Agreement,
 Dryvit warrants only that the Products “will conform” to the data sheets. The alleged
 pre-Agreement representations about Dryvit’s past and then-present conformance with
 the data sheets would expand the scope of Dryvit’s warranty on this subject in the
 Agreement.
 9     I do not reach Defendants’ arguments that dismissal of the fraudulent
 inducement claim is warranted based on the economic loss doctrine and Rule 9(b).

                                              14
Case 2:19-cv-22238-ES-MAH Document 50 Filed 11/19/20 Page 15 of 15 PageID: 733




 IV.   Conclusion

       Defendant’s motion for partial dismissal is GRANTED. Count I is

 dismissed only insofar as it is asserted against RPM, and Count III, which is

 asserted only against Dryvit, is likewise dismissed. As this is an initial motion

 to dismiss, both dismissals are entered without prejudice to a properly

 supported motion to amend within 30 days. Counsel are cautioned, however,

 that any such amendment as to Count III would have to address the Court’s

 legal view of the effect of the integration clause. An appropriate Order

 accompanies this Opinion.

                                                    /s/ Kevin McNulty
                                                    _____________________
                                                    Kevin McNulty, U.S.D.J.




                                         15
